Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-7 are objected to because of the following informalities: 
In claim 4, line 1, “bracket” should read --mounting bracket--.  
In claim 4, line 2, “operable” should read--able--.  
In claim 5, line 1, “bracket” should read --mounting bracket--.
In claim 6, line 2, “second pin” should read --second stop pin--.  
In claim 7, line 13, “the first stop pin” should read --the second stop pin--.  
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the home position" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walls (US 5403047 A) in view of Marko (US 2764441 A).
Regarding claim 7, Walls teaches a trim assembly, comprising: a mounting bracket (Walls’ 26); a cam (Walls’ 52) mounted to the mounting bracket for rotation about a rotational axis (Walls’ 122) between a home position (Walls’ fig. 7) and a rotated position (Walls’ fig. 6); a lever (Walls’ 16/18) mounted to the mounting bracket for pivotal movement about a pivot axis (Walls’ 124) in an actuating direction and a deactuating direction(Walls’ fig. 12 – fig. 10), wherein the pivot axis is perpendicular to the rotational axis (Walls’ 124 is perpendicular to 122), and wherein the lever comprises: a body portion through which the pivot axis extends (annotated fig. 1), the body portion having a first side and an opposite second side (annotated fig. 1); a first stop pin (Walls’ 38) mounted to the body portion, wherein the first stop pin is parallel to the pivot axis; a second stop pin (Walls’ 36) mounted to the body portion, wherein the second stop pin is parallel to the pivot axis; a handle projecting from the first side of the body portion (annotated fig. 1), wherein the handle is configured to be manually engaged by a user to drive the lever in the actuating direction and the deactuating direction (user pushes or pulls handle); and a cam post (Walls’ 48) projecting from a second side of the body portion and positioned between the first stop pin and the second stop pin (Walls’ fig. 5), wherein the cam post is configured to rotate the cam from the home position to the rotated position as the lever pivots in the actuating 
Walls does not teach a pair of elastomeric bumpers mounted to the mounting bracket such that the bumpers inhibit further movement of the lever in the deactuating direction or wherein with the lever in the deactuated position, the second stop pin is engaged with the bumpers such that the bumpers inhibit further movement of the lever in the deactuating direction.
Marko teaches a similar door latch including a bumper (32) mounted to the mounting bracket and with the lever in the deactuated position (fig. 3), the first stop pin is engaged with the bumper (32) such that the bumper inhibits further movement of the lever in the deactuating direction (fig. 3).  Note that Marko does not teach a stop pin contacting the bumper, but rather the back side of the handle contacting the bumper.  
It would have been obvious to one of ordinary skill in the art to combine the bumper of Marko with the door lock of Walls.  Incorporating a rubber bumper on the housing where the stop pin contacts the housing would cushion the handle when it is snapped back reducing noise and wear on parts as identified by Marko in column 2, lines 23-25.   All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
While Walls in view of Marko do not explicitly teach a pair of bumpers, it would be obvious to one of ordinary skill in the art to duplicate the bumper of Marko to include a pair of bumpers mounted 
Regarding claim 14, Walls in view of Marko teaches an apparatus, comprising: a mounting bracket (Walls’ 26) comprising a pair of spaced-apart arms, wherein each arm comprises a tab (annotated fig. 3); a lever (Walls’ 18) mounted to the bracket for pivotal movement about a pivot axis (Walls’ 124), the lever having a deactuated position (Walls’ fig. 4) and an actuated position (Walls’ fig. 5), the lever including a cam post (Walls’ 48) and a pair of stop members Walls’ 38); a spring urging the lever in a deactuating direction (Walls’ 74), thereby biasing the lever toward the deactuated position; a cam (Walls’ 52) mounted to the mounting bracket for rotational movement about a rotational axis (Walls’ 122), wherein the cam post (Walls’ 48) is configured to rotate the cam about the rotational axis as the lever pivots from the deactuated position to the actuated position (Walls’ fig. 6); and a pair of bumpers (Marko’ 32), wherein each bumper is mounted to a corresponding and respective one of the tabs, wherein each bumper has a corresponding and respective impact surface (Marko’ 32, top of rounded bumper), and wherein each impact surface extends at an oblique angle relative to the corresponding and respective one of the tabs (rounded surface is an oblique angle to the mounting tabs); wherein, with the lever in the home position, the stop members are engaged with the impact surfaces of the bumpers (Walls’ fig. 10).
Regarding claim 15, Walls in view of Marko teaches the apparatus of claim 14, wherein the impact surfaces are perpendicular to a direction in which the stop members strike the impact surface as the lever travels in the deactuating direction (the impact surface is the rounded top surface, the top edge is perpendicular to the direction the stop members strike as the lever travels to the deactuated position as the stop members would contact the impact surface straight on).
Regarding claim 18, Walls in view of Marko teaches the apparatus of claim 14, wherein the pivot axis and the rotational axis are perpendicular to one another (Walls’ 124 is perpendicular to 122).
Regarding claim 19, Walls in view of Marko teaches the apparatus of claim 14, wherein each tab (annotated fig. 3) comprises a corresponding and respective aperture (Walls’ 105), wherein each bumper includes a corresponding and respective post having a ridge (Marko’ 33), and wherein the posts are received in the apertures such that the ridges engage the tabs and inhibit movement of the bumpers relative to the tabs (the post of Marko’s bumper would be inserted in the aperture of Wall’s tab).
Regarding claim 20, Walls in view of Marko teaches the apparatus of claim 19, wherein each bumper further includes a corresponding and respective crest positioned opposite the post of the bumper (the crest is being interpreted as the peak of the rounded bumper).
Claims 1-6, 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walls in view of Marko as applied above, and further in view of Hartford (WO 2013/036542 A1).
Regarding claim 1, Walls teaches an apparatus, comprising: a mounting bracket (26); a cam (52) mounted to the mounting bracket for rotation about a rotational axis (122) between a home position (fig. 7) and a rotated position (fig. 6), the cam comprising an armature (61); a lever (16/18) mounted to the mounting bracket for pivotal movement about a pivot axis (124) between a deactuated position (fig. 10) and an actuated position (fig. 12), wherein the lever is operable to pivot in a deactuating direction from the actuated position toward the deactuated position (fig. 12- fig. 10), wherein the lever is operable to pivot in an actuating direction from the deactuated position toward the actuated position (fig. 10 - fig. 12), wherein the lever is biased in the deactuating direction (biased by torsion spring 74), wherein the pivot axis is perpendicular to the rotational axis (124 is perpendicular to 122), and wherein the lever comprises: a body portion (annotated fig. 1) through which the pivot axis extends, the body portion having a first side and an opposite second side (annotated fig. 1); a first stop pin (38) mounted to the body portion, wherein the first stop pin is parallel to the pivot axis; a handle projecting from the 

    PNG
    media_image1.png
    386
    537
    media_image1.png
    Greyscale

Annotated Figure 1
Walls does not teach a bumper mounted to the mounting bracket or wherein with the lever in the deactuated position, the first stop pin is engaged with the bumper such that the bumper inhibits further movement of the lever in the deactuating direction.
Marko teaches a similar door latch including a bumper (32) mounted to the mounting bracket and with the lever in the deactuated position (fig. 3), the first stop pin is engaged with the bumper (32) such that the bumper inhibits further movement of the lever in the deactuating direction (fig. 3).  Note 
It would have been obvious to one of ordinary skill in the art to combine the bumper of Marko with the door lock of Walls.  Incorporating a rubber bumper on the housing where the stop pin contacts the housing would cushion the handle when it is snapped back reducing noise and wear on parts as identified by Marko in column 2, lines 23-25.   All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Walls also does not teach a cam stop mounted to the mounting bracket, wherein the cam stop is configured to abut the armature when the cam is in the rotated position or wherein with the lever in the actuated position, the cam post is engaged with the cam stop via the cam such that the cam stop inhibits further movement of the lever in the actuating direction.
Hartford teaches a similar door latch incorporating a cam stop (230) mounted to the mounting bracket, wherein the cam stop is configured to abut the armature (abuts actuator 20) when the cam is in the rotated position or wherein with the lever in the actuated position (stops actuator in rotated position), the cam post is engaged with the cam stop via the cam such that the cam stop inhibits further movement of the lever in the actuating direction (cam stops actuator from rotating once in the actuated position).
It would have been obvious to one of ordinary skill in the art to combine the cam stop of Hartford with the door lock of Walls.  Incorporating a rubber cam stop where the armature contacts the mounting bracket allows a cushioned stop when the lever reaches the actuated position as taught by Hartford on page 6, line 21.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
Regarding claim 2, Walls in view of Marko and further in view of Hartford teaches the apparatus of claim 1, wherein each of the bumper (Marko’ 32) and the cam stop (Hartford’ 230) is formed of an elastomeric material (Hartford’ page 6, line 21; Marko’ Col. 2, lines 23-25).  
Regarding claim 3, Walls in view of Marko and further in view of Hartford teaches the apparatus of claim 1, Walls further teaches wherein the lever further comprises a second stop pin (36) mounted to the body portion (annotated fig. 1), wherein the second stop pin is parallel to the pivot axis.
Regarding claim 4, Walls in view of Marko and further in view of Hartford teaches the apparatus of claim 3, wherein the lever is mounted to the bracket in a first orientation (Walls’ fig. 2); wherein the lever is operable to be mounted to the bracket in a second orientation opposite the first orientation (Walls’ fig. 3); and wherein with the lever mounted to the bracket in the second orientation the lever has a second deactuated position (Walls’ fig. 16) in which the second stop pin (Walls’ 36) is engaged with the bumper (Marko’ 32) such that the bumper inhibits further movement of the lever in the deactuating direction.
Regarding claim 5, Walls in view of Marko and further in view of Hartford teaches the apparatus of claim 4, wherein with the lever mounted to the bracket in the second orientation (Walls’ fig. 3) the lever has a second actuated position (Walls’ fig. 18/19) in which the cam post (Walls’ 61) is engaged with the cam stop (Hartford’ 230) via the cam such that the cam stop inhibits further movement of the lever in the actuating direction. Note that the cam stop of Hartford is to be placed on the mounting bracket such that will contact the cam post whether it is actuated to the first actuated position or the second actuated position.  
Regarding claim 6, Walls in view of Marko and further in view of Hartford teaches the apparatus of claim 3, wherein with the lever in the actuated position (Walls’ fig. 18), further movement of the lever 
Regarding claim 8, Walls in view of Marko teaches the trim assembly of claim 7, Walls in view of Marko and further in view of Hartford teaches further comprising a cam stop (Hartford’ 230) mounted to the mounting bracket, wherein the cam stop is configured to abut the armature (Hartford’ abuts actuator 20) when the cam is in the rotated position.
Regarding claim 9, Walls in view of Marko and further in view of Hartford teaches the trim assembly of claim 8, wherein with the lever mounted to the mounting bracket in the first orientation (Walls’ fig. 2), the lever has a first actuated position (Walls’ fig. 5) in which the cam post is engaged with the cam stop via the cam such that the cam stop inhibits further movement of the lever in the actuating direction (Hartford’ cam stop stops actuator in rotated position); and wherein with the lever mounted to the mounting bracket in the second orientation (Walls’ fig. 3) the lever has a second actuated position (Walls’ fig. 18/19) in which the cam post (Walls’ 61) is engaged with the cam stop (Hartford’ 230) via the cam such that the cam stop inhibits further movement of the lever in the actuating direction. Note that the cam stop of Hartford is to be placed on the mounting bracket such that will contact the cam post whether it is actuated to the first actuated position or the second actuated position.  
Regarding claim 11, Walls in view of Marko and further in view of Hartford teaches a lockset comprising a first of the trim assembly recited in claim 7, further comprising: a latchbolt mechanism comprising: a housing (annotated fig. 2); a latchbolt (Walls’ 12) movably mounted in the housing for movement between an extended position (fig. 17) and a retracted position (fig. 19); and a retractor (annotated fig. 2) rotatably mounted in the housing; wherein the retractor is operably connected with the latchbolt such that the latchbolt retracts in response to rotation of the retractor (Walls’ para. 18; and a drive rod (Walls’ 60) extending along the rotational axis, wherein the drive rod operably connects 

    PNG
    media_image2.png
    242
    377
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 12, Walls in view of Marko and further in view of Hartford teaches the lockset of claim 11, further comprising a second of the trim assembly recited in claim 7, wherein the drive rod (Walls’ 60) is further connected to the cam (Walls’ 52) of the second trim assembly such that the retractor rotates in response to rotation of the cam of the second trim assembly (Walls’ fig. 21 shows the continuation of the drive rod 60 to connect to a second of the apparatus utilized on the opposite side of a door).
Regarding claim 13, Walls in view of Marko and further in view of Hartford teaches the lockset of claim 12, wherein for the first trim assembly, the lever is mounted to the mounting bracket in the first orientation (Walls’ fig. 2); and wherein for the second trim assembly, the lever is mounted to the mounting bracket in the second orientation (Walls’ fig. 3).
Allowable Subject Matter
Claims 10, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675